In an action to foreclose a mortgage, the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), entered June 15, 2009, which denied their motion, inter alia,, for a judgment of foreclosure and sale on the ground that they failed to serve the court-appointed referee with the motion in strict compliance with the order to show cause.
Ordered that the order is affirmed, without costs or disbursements.
“ ‘The method of service provided for in an order to show *1136cause is jurisdictional in nature and must be strictly complied with’ ” (City of New York v Miller, 72 AD3d 726 [2010], quoting Matter of El Greco Socy. of Visual Arts, Inc. v Diamantidis, 47 AD3d 929, 929 [2008]; see Matter of Del Villar v Vekiarelis, 59 AD3d 642, 643 [2009]; Matter of Master v Pohanka, 43 AD3d 478, 480 [2007], affd 10 NY3d 620 [2008]; Matter of Hennessey v DiCarlo, 21 AD3d 505, 505 [2005]). Here, the Supreme Court correctly determined that the plaintiffs failed to strictly comply with the method of service set forth in the order to show cause in connection with service of the motion on the referee.
The plaintiffs’ remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the plaintiffs’ motion. Fisher, J.P., Dickerson, Eng and Helen, JJ., concur.